United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3525
                        ___________________________

                            Consuelo E. Kelly-Leppert,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

                             United States of America,

                       lllllllllllllllllllllDefendant - Appellee.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 3, 2019
                            Filed: December 10, 2019
                                  [Unpublished]
                                 ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

     Consuelo Kelly-Leppert appeals the district court’s1 adverse grant of summary
judgment, based on its finding that her Federal Tort Claims Act action was time-

      1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
barred. Upon de novo review, see Marsh v. Phelps Cty., 902 F.3d 745, 751 (8th Cir.
2018), we affirm. We agree that Kelly-Leppert’s cause of action accrued prior to
2014, as she had her husband’s death certificate and medical records by 2012, and
that her administrative claim filed in 2016 was untimely, even if she filed this civil
action within 6 months of the denial of that claim. See United States v. Kubrick, 444
U.S. 111, 123 (1979); Sconiers v. United States, 896 F.3d 595, 598-99 (3d Cir. 2018).
We also agree that Kelly-Leppert adduced no evidence showing fraudulent
concealment or incapacity to justify equitable tolling. See Jessie v. Potter, 516 F.3d
709, 715 (8th Cir. 2008); Wehrman v. United States, 830 F.2d 1480, 1483 (8th Cir.
1987).

     The judgment is affirmed. See 8th Cir. R. 47B. Kelly-Leppert’s pending
motions are denied.
                    ______________________________




                                         -2-